Title: From James Madison to David Sewall, 3 December 1802 (Abstract)
From: Madison, James
To: Sewall, David


3 December 1802, Department of State. Will lay Sewall’s 20 Nov. letter [not found] before the president. No commissioner of bankruptcy has been appointed since those named in the letter to Widgery [not found]. Proper notification of the appointment of commissioners of bankruptcy is considered to be the exhibition of their commissions; therefore, no other evidence of the appointment has been added.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   David Sewall (1735–1825), a prominent citizen of York, Maine, graduated from Harvard in 1755 and was appointed judge of the U.S. district court for Maine in 1789. He retired in 1818 (Charles Edward Banks, History of York, Maine [1931–35; 3 vols.; Baltimore, 1967 reprint], 2:390–91).


